DETAILED ACTION
	This action is responsive to applicant’s communication filed 05/09/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-20 are rejected under 35 U.S.C. 103.

Response to Arguments
	Due to the amendment to claim 16, the 35 U.S.C. 112(b) rejection has been withdrawn.

	Applicant argues on Page 8 that Yang does not teach the amended limitation of granting the authentication request if the matching is “within a predetermined acceptance threshold.” Applicant further references the interview in which the applicant and examiner discussed possible directions to amend the claims. Applicant argues that while Paragraph 0020 of Yang teaches granting the authentication if the received sensor-based password substantially matches the stored sensor-based password, Yang does not teach the predetermined acceptance threshold recited by the amended claims. Upon further review of Yang and the amended claim language, the examiner respectfully disagrees. Paragraph 0021 of Yang elaborates that “the sensor-based when it matches to a prescribed degree. The particular degree will depend on the nature of the sensor-based password and the sensors used to generate it.” Yang therefore teaches granting the authentication when the two sensor-based passwords match within a predetermined degree, or threshold. See the detailed claim rejections below for further explanation.
	The examiner suggests review of the cited references that are not being relied upon for the prior art rejections, as they are relevant to the amended limitation and additional features discussed on Page 13 of the specification, which was referenced during the interview.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1, 3, 12-15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2011/0283338 A1) in view of Vaughn (US 20180096116 A1).

Regarding Claim 1, Yang teaches a computer-implemented method comprising: generating a prompt via a user device interface; (“and in response sends a prompt via the computer network to the remote computing device to generate and stream a sensor-based password to the password repository server (412). The computing device receives this prompt (414)” Paragraph 0026. See Figure 4 steps 412 and 414, which indicate generation and sending a prompt to a user’s computing device.)
processing, in response to the prompt, input cryptographic information entered via at least one microphone associated with the user device, (“The computing device receives this prompt (414); and generates and sends the sensor-based password to the 
wherein the input cryptographic information comprises data pertaining to the at least one microphone and an acoustic pattern generated by at least one finger…; (“when the user's computing device includes a microphone, a temporal pattern of sounds can be produced by the user and employed as a sensor-based password. For example, the user could produce a pattern of air blows near to the microphone, a pattern of finger snaps, or a temporal pattern of taps on the microphone” Paragraph 0036. A pattern of taps on the microphone corresponds to an acoustic pattern generated by a finger of a user and pertains to the microphone of the device. The input pattern is used to create a sensor-based password. Also see Paragraph 0027, which discusses the security advantage of using a sensor-based password, as a sensor is unique to a device and its attributes are a component of the cryptographic information.)
and establishing the input cryptographic information as a set of cryptographic information to be used in connection with an authentication request to access one or more protected resources associated with the user device, (“The password repository service receives the sensor-based password from the remote computing device (418), and designates it as the sensor-based password that is to reside on the password 
wherein the authentication request is to be granted if cryptographic information input in response to the authentication request matches the set of cryptographic information; (“The password repository service server receives the sensor-based password (310), and next determines if the received password substantially matches a sensor-based password resident on the password repository server which has been pre-arranged to authenticate the remote computing device's right to access the specified password protected network-based service (312)… Communications between the specified password protected network-based service and the user's computing device then commence” Paragraph 0020. See Figure 3 steps 300 and 312: a user requests access to a password protected service and upon inputting the sensor-based password, the server grants access if the input pattern matches the previously stored sensor-based password. Also see Paragraphs 0030-31.)
within a predetermined acceptance threshold (“the sensor-based password generated and streamed by the user's computing device substantially matches the sensor-based password resident on the password repository server when it matches to a prescribed degree. The particular degree will depend on the nature of the sensor-based password and the sensors used to generate it” Paragraph 0021. Also see 
wherein the method is performed by at least one processing device comprising a processor coupled to a memory (See Paragraph 0046 and Figure 6: the authentication method is implemented by a processor 12 coupled to a memory 14.)
Yang does not teach that the acoustic pattern is generated by the finger and at least one accessory separate from the at least one microphone, wherein the at least one accessory is an object external to the at least one finger.
However, Vaughn, which is directed to authorizing a user of a protected system with a physical object (Abstract), teaches and at least one accessory separate from the at least one microphone, wherein the at least one accessory is an object external to the at least one finger (“the acoustic sensor 122 may sense the acoustics produced by the non-electronic physical object 150” Paragraph 0027. “wherein to determine one or more physical attributes of the non-electronic physical object comprises to sense, by the audio sensor, an acoustic signature of the non-electronic physical object, wherein the acoustic signature defines one or more sounds generated by the non-electronic physical object” Paragraph 0057. See Paragraphs 0040-42 and Figure 4 step 414 and Figure 1 external object 150. See Paragraph 0015 for examples of non-electronic physical objects used as security keys. An acoustic sensor detects sounds produced by the physical object and generates an authentication signature in order to authorize a user.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the detection of an acoustic pattern input by a finger of a user touching a microphone taught by Yang by additionally incorporating the acoustic pattern authorization signature generated by a physical object carried by the user taught by Vaughn. Since both references are directed to user authorization using a detected acoustic fingerprint, the combination would yield predictable results. Rather than a user merely making “a temporal pattern of taps” using their finger, the user could increase the complexity of the acoustic password by incorporating the sounds generated by a personal physical object. As taught by Vaugn (Paragraph 0016), “the use of the non-electronic physical object 150 as a security key may provide further security by not requiring any digital communication, whether wired or wireless, between the object 150 and the authentication compute device 102 to authorize the user to the protected system 104. Such digital communications, even when encrypted, may be intercepted or otherwise compromised in some cases. However, the physical object 150 still includes unique or semi-unique physical attributes or characteristics, which may be sensed or determined by the authentication compute device 102 and utilized as an authentication signature of the non-electronic physical object 150.”
Claim 14 is directed to an apparatus and recites substantially the same limitations as claim 1. Claim 14 is therefore rejected using the same reasoning discussed above.

Regarding Claim 3, Yang in view of Vaughn further teaches wherein the at least one accessory is at least one of a ring, guitar pick, or keychain (Vaughn, “The non-electronic physical object 150 may be embodied as any type of non-electronic object or device capable of being carried by the user (e.g., in the user's pocket or otherwise on Vaughn in Paragraph 0015, an apparent advantage of authorizing a user using a non-electronic physical object is that a malicious attacker will not be aware that a simple object, such as a ring, guitar pick, or keychain, is the security key.)

Regarding Claim 12, Yang in view of Vaughn further teaches wherein the at least one microphone comprises one or more of a microphone resident on the user device and an external microphone connected to the user device (Yang, See Paragraph 0032 and 0036: the microphone is resident on the user computing device.)

Regarding Claim 13, Yang in view of Vaughn further teaches a non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code when executed by at least one processing device causes the at least one processing device to carry out the steps of the method of claim 1 (Yang, See Paragraph 0046 and Figure 6: “Computer storage media includes volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information such as computer readable instructions, data structures, program modules or other data”.)

Regarding Claim 15, Yang in view of Vaughn further teaches wherein the at least one accessory is at least one of a ring, guitar pick, or keychain (Vaughn, “The non-electronic physical object 150 may be embodied as any type of non-electronic object or device capable of being carried by the user (e.g., in the user's pocket or otherwise on the user's person)… an object of personal value to the user… a user of the authentication compute device 102 may use a small, plastic figurine as the non-electronic physical object 150” Paragraph 0015. A ring, guitar pick, or keychain would fall under the category of physical objects capable of being carried by the user or objects of personal value to the user. A “plastic figurine” also reads on a guitar pick or keychain. As suggested by Vaughn in Paragraph 0015, an apparent advantage of authorizing a user using a non-electronic physical object is that a malicious attacker will not be aware that a simple object, such as a ring, guitar pick, or keychain, is the security key.)

Regarding Claim 17, Yang teaches a computer-implemented method comprising: establishing a set of cryptographic information, (“The password repository service receives the sensor-based password from the remote computing device (418), and designates it as the sensor-based password that is to reside on the password repository server and represent the sensor-based password pre-arranged to authenticate the remote computing device's right to access the specified password protected network-based service” Paragraph 0026. The generated sensor-based password is associated  
wherein the set of cryptographic information comprises data pertaining to at least one microphone and an acoustic pattern generated by at least one finger… (“when the user's computing device includes a microphone, a temporal pattern of sounds can be produced by the user and employed as a sensor-based password. For example, the user could produce a pattern of air blows near to the microphone, a pattern of finger snaps, or a temporal pattern of taps on the microphone” Paragraph 0036. A pattern of taps on the microphone corresponds to an acoustic pattern generated by a finger of a user and pertains to the microphone of the device. The input pattern is used to create a sensor-based password. Also see Paragraph 0027, which discusses the security advantage of using a sensor-based password, as a sensor is unique to a device and its attributes are a component of the cryptographic information.)
generating a prompt via a user device interface in connection with an authentication request to access one or more protected resources associated with the user device; (“The user's computing device is first used to communicate with the password repository service server over a computer network in order to request access to a password protected network-based service specified in the communication (300). The server receives the request from the remote computing device (302), and in one version shown in FIG. 3, sends a prompt to the computing device via the computer network prompting the user to cause the device to generate and stream a sensor-based password” Paragraph 0020. See Figure 3 steps 300 to 306: a user device requests access to a protected resource, resulting in a prompt being generated by the password 
processing input cryptographic information entered via the user device interface in response to the prompt against the set of cryptographic information; (“The user's computing device receives the prompt from the password repository service server (306), and then generates and streams a non-cached, sensor-based password to the server over the computer network” Paragraph 0020. The user provides the sensor-based password after receiving the prompt. See Paragraph 0036, which discusses examples of passwords entered using a microphone. See Figure 3 steps 308-312, which discusses obtaining and then comparing the entered password to the stored password information.)
and resolving the authentication request based on said processing…  and resolving the authentication request comprises determining if the cryptographic information entered in response to the prompt matches the set of cryptographic information (“The password repository service server receives the sensor-based password (310), and next determines if the received password substantially matches a sensor-based password resident on the password repository server which has been pre-arranged to authenticate the remote computing device's right to access the specified password protected network-based service (312)… Communications between the specified password protected network-based service and the user's computing device then commence” Paragraph 0020. See Figure 3 steps 300 and 312: a user requests access to a password protected service and upon inputting the sensor-based 
within a predetermined acceptance threshold (“the sensor-based password generated and streamed by the user's computing device substantially matches the sensor-based password resident on the password repository server when it matches to a prescribed degree. The particular degree will depend on the nature of the sensor-based password and the sensors used to generate it” Paragraph 0021. Also see Paragraph 0030, which reiterates that a received sensor-based password must match the stored sensor-based password within “a prescribed degree” [predetermined acceptance threshold] during step 512 of the algorithm illustrated in Figure 5.)
…wherein the method is performed by at least one processing device comprising a processor coupled to a memory (See Paragraph 0046 and Figure 6: the authentication method is implemented by a processor 12 coupled to a memory 14.)
Yang does not teach that the acoustic pattern is generated by the finger and at least one accessory separate from the at least one microphone, wherein the at least one accessory is an object external to the at least one finger.
However, Vaughn, which is directed to authorizing a user of a protected system with a physical object (Abstract), teaches and at least one accessory separate from the at least one microphone, wherein the at least one accessory is an object external to the at least one finger (“the acoustic sensor 122 may sense the acoustics produced by the non-electronic physical object 150” Paragraph 0027. “wherein to determine one or more physical attributes of the non-electronic physical object comprises to sense, by the audio sensor, an acoustic signature of the non-electronic physical object, wherein the 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the detection of an acoustic pattern input by a finger of a user touching a microphone taught by Yang by additionally incorporating the acoustic pattern authorization signature generated by a physical object carried by the user taught by Vaughn. Since both references are directed to user authorization using a detected acoustic fingerprint, the combination would yield predictable results. Rather than a user merely making “a temporal pattern of taps” using their finger, the user could increase the complexity of the acoustic password by incorporating the sounds generated by a personal physical object. As taught by Vaugn (Paragraph 0016), “the use of the non-electronic physical object 150 as a security key may provide further security by not requiring any digital communication, whether wired or wireless, between the object 150 and the authentication compute device 102 to authorize the user to the protected system 104. Such digital communications, even when encrypted, may be intercepted or otherwise compromised in some cases. However, the physical object 150 still includes unique or semi-unique physical attributes or characteristics, which may be sensed or determined by the authentication compute device 102 and utilized as an authentication signature of the non-electronic physical object 150.”

Yang in view of Vaughn further teaches a non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code when executed by at least one processing device causes the at least one processing device to carry out the steps of the method of claim 17 (Yang, See Paragraph 0046 and Figure 6: “Computer storage media includes volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information such as computer readable instructions, data structures, program modules or other data”.)


Claims 2, 4, 6-8, 10-11, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2011/0283338 A1) in view of Vaughn (US 20180096116 A1) and further in view of Huijser (US 2018/0246591 A1).

Regarding Claim 2, Yang in view of Vaughn teaches all the limitations of claim 1, on which claim 2 depends.
Yang in view of Vaughn further teaches wherein the acoustic pattern comprises one or more sounds generated by touching the at least one microphone (Yang, “the user could produce a pattern of air blows near to the microphone, a pattern of finger snaps, or a temporal pattern of taps on the microphone” Paragraph 0036.)
Yang in view of Vaughn does not explicitly teach and one or more periods of time lacking a sound generated by touching the at least one microphone.
Huijser, which is directed to controlling a device based on an acoustic pattern entered via a microphone, teaches and one or more periods of time lacking a sound generated by touching the at least one microphone (“Consequently a sequence of taps/knocks separated by periods of silence may be converted into a digital sequence representing an encoded user input by the signal feature extractor 108” Paragraph 0063. Also see Paragraphs 0083 and 0088, which further describe the detection of a sequence of tap operations on the microphone followed by periods of silence.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the sensor-based password for authenticating a user taught by Yang in view of Vaughn by incorporating the method taught by Huijser of detecting a series of taps and periods of silence as a user interacts with a microphone. Since Yang teaches “a temporal pattern of taps” it would have been obvious for the pattern to include both taps and periods of silence, as taught by Huijser. As taught by Huijser (Paragraph 0007), such an implementation would allow a user to enter more complex sequences of inputs to control a mobile device. In view of Yang and Vaughn, a user would be able to input a more complex password, improving security.

Regarding Claim 4, Yang in view of Vaughn and Huijser further teaches wherein the one or more sounds generated by touching the at least one microphone comprises a tap, (Yang, Paragraph 0036. Huijser, Paragraphs 0085, 0090, 0093: the input signal on the microphone includes tap operations.)
wherein a tap comprises a sound generated by touching the at least one microphone for more than a predetermined first amount of time and less than a predetermined second amount of time (Huijser, “The glitch filter 412 may remove peaks detected based on analysis of the timing and amplitude of the detected peaks…Timing-based even removal module 416 may remove events which occur too frequently within a predetermined time interval.” Paragraph 0096: For events [tap operations determined by the peak detector] to be removed if they occur to frequently, it would be obvious that there is some second threshold that defines a maximum amount of time that a user touches a microphone. Furthermore, one of ordinary sill in the art would consider a “tap” operation to correspond to a touch operation within a certain time threshold.)

Regarding Claim 6, Yang in view of Vaughn and Huijser further teaches wherein the input cryptographic information further comprises data pertaining to magnitude of the one or more sounds generated by touching the at least one microphone (Huijser, “Force-based event removal module 414 may remove an event if it is not within an expected distribution of amplitudes” Paragraph 0096. Also see Paragraph 0098, 0101 and Figure 6: obtaining the input information includes detecting characteristics such as the amplitude of the received signal.)

Regarding Claim 7, Yang in view of Vaughn and Huijser further teaches wherein establishing the input cryptographic information as the set of cryptographic information comprises analyzing each of the one or more sounds generated by touching the at least one microphone based at least in part on frequency and waveform length (Huijser, “vibration and acoustic signal component features may be extracted from the input signal in the time and frequency domain” Paragraph 0100. Also see Paragraphs 

Regarding Claim 8, Yang in view of Vaughn and Huijser further teaches wherein establishing the input cryptographic information as the set of cryptographic information further comprises extrapolating, based at least in part on the analyzing, a pitch value for each of the one or more sounds (Huijser, “Signal features extracted may include one or more of a peak value, a frequency spectrum shape, a peak value at different frequencies, and how the shape of the spectrum evolves over time” Paragraph 0023. Also see Paragraphs 0061 and 0101. Frequency information and amplitudes at certain frequencies are extracted, which would correspond to determining a pitch value for each of the detected sounds.)

Regarding Claim 10, Yang in view of Vaughn teaches all the limitations of claim 1, on which claim 10 depends.
Yang in view of Vaughn does not teach wherein establishing the input cryptographic information as the set of cryptographic information comprises implementing one or more thresholding techniques.
	However, Huijser, which is directed to controlling a device based on an acoustic pattern entered via a microphone, teaches wherein establishing the input cryptographic information as the set of cryptographic information comprises implementing one or more thresholding techniques (“the comparator 306 may output a threshold at version of the 
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the sensor-based password for authenticating a user taught by Yang in view of Vaughn by incorporating the method taught by Huijser of filtering the input signal from the microphone using threholding techniques. Since both references are directed to controlling a user device based on a pattern captured by a sensor, the combination would yield predictable results. As taught by Huijser (Paragraphs 0028, 0039), such techniques would improve the reliability of detecting encoded user inputs from the microphone, allowing for more complex user inputs. 

Regarding Claim 11, Yang in view of Vaughn teaches all the limitations of claim 1, on which claim 11 depends.
Yang in view of Vaughn does not teach wherein the acoustic pattern comprises a sequential combination of one or more sounds generated by touching the at least one microphone and one or more periods of time lacking a sound generated by touching the at least one microphone.
However, Huijser, which is directed to controlling a device based on an acoustic pattern entered via a microphone, teaches wherein the acoustic pattern comprises a sequential combination of one or more sounds generated by touching the at least one microphone and one or more periods of time lacking a sound generated by touching the at least one microphone (“Consequently a sequence of taps/knocks separated by periods of silence may be converted into a digital sequence representing an encoded user input by the signal feature extractor 108” Paragraph 0063. Also see Paragraphs 0083 and 0088, which further describe the detection of a sequence of tap operations on the microphone followed by periods of silence, and Paragraphs 0098-0100, which describe decoding a sequential combination of microphone inputs in order to determine a corresponding user command.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the sensor-based password for authenticating a user taught by Yang in view of Vaughn by incorporating the method taught by Huijser of detecting a series of taps and periods of silence as a user interacts with a microphone. Since Yang teaches “a temporal pattern of taps” it would have been obvious for the pattern to include both taps and periods of silence, as taught by Huijser. As taught by Huijser (Paragraph 0007), such an implementation would allow a user to enter more complex sequences of inputs to control a mobile device. In view of Yang and Vaughn, a user would be able to input a more complex password, improving security. This is further supported by Huijser (Paragraph 0100), which teaches a potential decoded user command as “pair[ing] the mobile device with another device by authenticating a wireless connection.”

Regarding Claim 18, Yang in view of Vaughn teaches all the limitations of claim 17, on which claim 18 depends.
Yang in view of Vaughn further teaches wherein the acoustic pattern comprises one or more sounds generated by touching the at least one microphone (Yang, “the user could produce a pattern of air blows near to the microphone, a pattern of finger snaps, or a temporal pattern of taps on the microphone” Paragraph 0036.)
Yang in view of Vaughn does not teach and one or more periods of time lacking a sound generated by touching the at least one microphone; and wherein processing the input cryptographic information against the set of cryptographic information comprises: generating an acoustic fingerprint value for each of one or more sounds contained within the input cryptographic information; and individually comparing each generated acoustic fingerprint value to one or more acoustic fingerprint values attributed to the one or more sounds of the acoustic pattern.
	However, Huijser, which is directed to controlling a device based on an acoustic pattern entered via a microphone, teaches and one or more periods of time lacking a sound generated by touching the at least one microphone; (“Consequently a sequence of taps/knocks separated by periods of silence may be converted into a digital sequence representing an encoded user input by the signal feature extractor 108” Paragraph 0063. Also see Paragraphs 0083 and 0088, which further describe the detection of a sequence of tap operations on the microphone followed by periods of silence.)
and wherein processing the input cryptographic information against the set of cryptographic information comprises: generating an acoustic fingerprint value for each of one or more sounds contained within the input cryptographic information; (“Once the first peak 500 has been detected, a counter may measure the time between the first peak detected 500 and the second peak 502. The time interval t1 between the first peak 
and individually comparing each generated acoustic fingerprint value to one or more acoustic fingerprint values attributed to the one or more sounds of the acoustic pattern (“the encoded output signal may be decoded for example using a binary comparison, or a look-table” Paragraph 0100. “The encoded sequence may be received by the pattern extractor 320 which may directly decode the encoded sequence for example by comparing with predetermined sequences in a look-up table. The extracted pattern may then be classified with respect to pre-existing patterns” Paragraph 0089. A binary comparison is performed to determine if the encoded signal [acoustic fingerprint] corresponds to any predetermined sequences found in a look-up table. Therefore each value in the sequence is individually compared to values associated with a certain sequence of sounds that correspond to a desired device operation.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the sensor-based password for authenticating a user taught by Yang in view of Vaughn by incorporating the method taught by Huijser of encoding and decoding a sequence of tap operations and periods of silence on a microphone in order to compare the microphone input to a predetermined pattern. Since Yang teaches “a temporal pattern of taps” it would have been obvious for the pattern to include both taps and periods of silence, as taught by Huijser. It would have been further obvious that there would need to be some method of encoding and decoding the acoustic pattern obtained from the microphone. As taught by Huijser (Paragraph 0007), such an implementation would allow a user to enter more complex sequences of inputs to control a mobile device. In view of Yang and Vaughn, a user would be able to input a more complex password, improving security. This is further supported by Huijser (Paragraph 0100), which teaches a potential decoded user command as “pair[ing] the mobile device with another device by authenticating a wireless connection.”

Regarding Claim 19, Yang in view of Vaughn teaches all the limitations of claim 17, on which claim 19 depends.
Yang in view of Vaughn further teaches wherein the acoustic pattern comprises one or more sounds generated by touching the at least one microphone (Yang, “the user could produce a pattern of air blows near to the microphone, a pattern of finger snaps, or a temporal pattern of taps on the microphone” Paragraph 0036.)
Yang in view of Vaughn does not teach and one or more periods of time lacking a sound generated by touching the at least one microphone; and wherein processing the input cryptographic information against the set of cryptographic information comprises: generating an acoustic fingerprint value that represents the combination of one or more sounds contained within the input cryptographic information; and comparing the generated acoustic fingerprint value to an acoustic fingerprint value attributed to the combination of the one or more sounds of the acoustic pattern.
However, Huijser, which is directed to controlling a device based on an acoustic pattern entered via a microphone, teaches and one or more periods of time lacking a sound generated by touching the at least one microphone; (“Consequently a sequence of taps/knocks separated by periods of silence may be converted into a digital sequence representing an encoded user input by the signal feature extractor 108” Paragraph 0063. Also see Paragraphs 0083 and 0088, which further describe the detection of a sequence of tap operations on the microphone followed by periods of silence.)
and wherein processing the input cryptographic information against the set of cryptographic information comprises: generating an acoustic fingerprint value that represents the combination of one or more sounds contained within the input cryptographic information; (“The skilled person will appreciate that the signal may be transformed using a Fourier transform or other appropriate transform as part of the feature extraction. In step 604 an encoded output signal may be generated from the extracted features.” Paragraph 0100. Also see Paragraphs 0023 and 0061, which further describe extracting features in the frequency domain. An encoded output signal, generated from the extraction of features in the frequency domain, is an acoustic fingerprint value that represents the combination of sounds contained within the input information corresponding to the sequence of tap operations and periods of silence entered by the user. The encoded signal is compared to predefined signal patterns.)
and comparing the generated acoustic fingerprint value to an acoustic fingerprint value attributed to the combination of the one or more sounds of the acoustic pattern 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the sensor-based password for authenticating a user taught by Yang in view of Vaughn by incorporating the method taught by Huijser of encoding and decoding a combination of tap operations and periods of silence on a microphone in order to compare the microphone input to a predetermined pattern. Since Yang teaches “a temporal pattern of taps” it would have been obvious for the pattern to include both taps and periods of silence, as taught by Huijser. It would have been further obvious that there would need to be some method of encoding and decoding the acoustic pattern obtained from the microphone. As taught by Huijser (Paragraph 0007), such an implementation would allow a user to enter more complex sequences of inputs to control a mobile device. In view of Yang and Vaughn, a user would be able to input a more complex password, improving security. This is further supported by Huijser (Paragraph 0100), which teaches a 


Claims 5, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2011/0283338 A1) in view of Vaughn (US 20180096116 A1) and further in view of Huijser (US 2018/0246591 A1) and Shchur (US 2018/0348853 A1).

Regarding Claim 5, Yang in view of Vaughn and Huijser teaches all the limitations of claim 4, on which claim 5 depends.
Yang in view of Vaughn and Huijser does not teach wherein the one or more sounds generated by touching the at least one microphone comprises a scratch, wherein a scratch comprises a sound generated by touching the at least one microphone for more than the predetermined second amount of time.
	However, Shchur, which is directed to controlling a user device based on frictional sound detected from a microphone, teaches wherein the one or more sounds generated by touching the at least one microphone comprises a scratch, (“First scratching is a gesture of scratching a finger with a nail of another finger in a direction from a proximal phalanx of the finger to a distal phalanx thereof” Paragraph 0154. See Figure 14, which shows an example of a scratching input being performed.)
wherein a scratch comprises a sound generated by touching the at least one microphone for more than the predetermined second amount of time (“when the electronic apparatus 100 detects that the pin hole 1220 is blocked by the body part, the 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the sensor-based password for authenticating a user taught by Yang in view of Vaughn and Huijser by incorporating the scratching sound input taught by Shchur. Since Shchur is also directed to controlling a device based on physical interaction with a microphone, the combination would yield predictable results. Such a combination would allow for detection of more complex microphone inputs, a goal of Huijser, which would therefore increase the security of the acoustic password. As suggested by Shchur (Paragraphs 0005-0009), such an implementation would enable use of input signals, especially in the case of user authentication, that are difficult to be stolen by unintended users.

Regarding Claim 9, Yang in view of Vaughn and Huijser teaches all the limitations of claim 8, on which claim 9 depends.
Yang in view of Vaughn and Huijser does not teach wherein establishing the input cryptographic information as the set of cryptographic information further comprises determining, based at least in part on the pitch values, a medium generating each of the one or more sounds.
	However, Shchur, which is directed to controlling a user device based on frictional sound detected from a microphone, teaches wherein establishing the input cryptographic information as the set of cryptographic information further comprises determining, based at least in part on the pitch values, a medium generating each of the one or more sounds (“the body part on which the frictional sound is generated may be determined using frictional sound characteristics” Paragraphs 0101-0102. Also see Paragraphs 0115-01119 and Figures 6 and 7. The medium, such as a part of a finger, by which a detected sound is generated is determined based on the extracted frequency and amplitude information of the input sound. The frequency and amplitude information corresponds to a detected pitch of the sound.)
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the sensor-based password for authenticating a user taught by Yang in view of Vaughn and Huijser by determining a medium used for generating the sounds based on a detected pitch value as taught by Shchur. Since Shchur is also directed to controlling a device based on physical interaction with a microphone, the combination would yield predictable results. Such a combination would allow for detection of more complex microphone inputs, a goal of Huijser, which would therefore increase the security of the acoustic password. As suggested by Shchur (Paragraphs 0005-0009), such an implementation would enable use of input signals, 

Regarding Claim 16, Yang in view of Vaughn teaches all the limitations of claim 15, on which claim 16 depends.
Yang in view of Vaughn does not teach wherein establishing the input cryptographic information as the set of cryptographic information comprises: analyzing one or more sounds generated by touching the at least one microphone based at least in part on frequency and waveform length. 
However, Huijser, which is directed to controlling a device based on an acoustic pattern entered via a microphone, teaches wherein establishing the input cryptographic information as the set of cryptographic information comprises: analyzing one or more sounds generated by touching the at least one microphone based at least in part on frequency and waveform length (“vibration and acoustic signal component features may be extracted from the input signal in the time and frequency domain” Paragraph 0100. Also see Paragraphs 0023 and 0061, which further describe analyzing the frequencies of the input signal. See Figure 6 and Paragraph 0098, which illustrate analyzing waveform length to determine the cryptographic information.)
extrapolating, based at least in part on the analyzing, a pitch value for each of the one or more sounds; (Huijser, “Signal features extracted may include one or more of a peak value, a frequency spectrum shape, a peak value at different frequencies, and how the shape of the spectrum evolves over time” Paragraph 0023. Also see Paragraphs 0061 and 0101. Frequency information and amplitudes at certain 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the sensor-based password for authenticating a user taught by Yang in view of Vaughn by incorporating the method taught by Huijser of detecting and analyzing a series of taps and periods of silence as a user interacts with a microphone. Since Yang teaches “a temporal pattern of taps” it would have been obvious for the pattern to include both taps and periods of silence, as taught by Huijser. As taught by Huijser (Paragraph 0007), such an implementation would allow a user to enter more complex sequences of inputs to control a mobile device. In view of Yang, a user would be able to input a more complex password, improving security.
Yang in view of Vaughn and Huijser does not teach and determining, based at least in part on the pitch values, a medium generating each of the one or more sounds.
However, Shchur, which is directed to controlling a user device based on frictional sound detected from a microphone, teaches and determining, based at least in part on the pitch values, a medium generating each of the one or more sounds (“the body part on which the frictional sound is generated may be determined using frictional sound characteristics” Paragraphs 0101-0102. Also see Paragraphs 0115-01119 and Figures 6 and 7. The medium, such as a part of a finger, by which a detected sound is generated is determined based on the extracted frequency and amplitude information of the input sound. The frequency and amplitude information corresponds to a detected pitch of the sound.)
the sensor-based password for authenticating a user taught by Yang in view of Vaughn and Huijser by determining a medium used for generating the sounds based on a detected pitch value as taught by Shchur. Since Shchur is also directed to controlling a device based on physical interaction with a microphone, the combination would yield predictable results. Such a combination would allow for detection of more complex microphone inputs, a goal of Huijser, which would therefore increase the security of the acoustic password. As suggested by Shchur (Paragraphs 0005-0009), such an implementation would enable use of input signals, especially in the case of user authentication, that are difficult to be stolen by unintended users.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Korus (US 2020/0117781 A1) teaches voice authentication based on analysis of audio patterns, including an enrollment phase and an authentication phase, in which an authentication voice sample is compared to an enrolled voice sample. If the samples match within a “match threshold”, the user is authenticated. (¶ 0013)
Mukund (US 2020/0184057 A1) teaches an algorithm for comparing a user acoustic signature to a registered acoustic signature. If the error 
Frempong (US 2019/0109849 A1) teaches acoustic analysis of audio signals, including determining frequencies and pitches, and using the analysis in an authentication procedure, including satisfaction of an error threshold. (¶ 0101) 
Ramaci (US 2017/0308897 A1) teaches a confidence threshold for authentication a biometric or sensor-based password. (¶ 0036)
Grigg (US 9,213,819 B2) teaches authentication of a user by comparing rhythmic passwords entered by a user. (Abstract)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI RAFAT OKASHA whose telephone number is (571)272-0675.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/R.R.O./Examiner, Art Unit 2173                                                                                                                                                                                                        
/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173